NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1854-15T4

MARGHERITA A. PITALE
(f/k/a MARGHERITA A. KAPLAN),

        Plaintiff-Respondent,

v.

RICHARD P. KAPLAN,

     Defendant-Appellant.
__________________________________

              Submitted May 31, 2017 – Decided August 30, 2017

              Before Judges Koblitz and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket No. FM-12-1975-08.

              Richard P. Kaplan, appellant pro se.

              Respondent has not filed a brief.


PER CURIAM

        Defendant Richard P. Kaplan appeals from the entry of a

default final judgment of divorce (FJOD) and the denial of his

motions to vacate the FJOD.          Defendant also appeals from an August

19, 2016 order denying his motion for default judgment in his
October 2014 complaint against plaintiff.       Due to procedural

deficiencies, we dismiss the appeal.

     According to defendant's unopposed brief on appeal, in August

2008, a default FJOD was entered when he failed to answer a

complaint for divorce.   He contends that an answer was not filed

because he was in prison and was not served with the complaint.

His motion to vacate the FJOD was denied.   Between 2014 and 2016,

he filed nine post-judgment motions, which the trial court denied

on procedural and substantive grounds.   We affirmed.   The motions

requested that the court uncover the conspiracy to keep him falsely

imprisoned, issue a warrant for plaintiff's arrest, transfer the

case to the criminal division, and provide defendant with a copy

of the marital agreement.

     Regarding the August 19, 2016 order, defendant argues that:

plaintiff and her attorney were involved in a conspiracy to deprive

him of his assets; plaintiff, with the help of state, federal and

municipal officeholders and law enforcement agencies, conspired

to incarcerate him so that she could take his assets; and plaintiff

concealed her personal assets during the divorce proceedings.

     The deficiencies of the record on appeal are as follows.

First, defendant has failed to provide transcripts of the divorce

proceedings, the FJOD, or any of the pleadings.    R. 2:6-1(a)(1).

Second, defendant has failed to provide references to the appendix

                                 2                          A-1854-15T4
in his narration of the facts and procedural history.     R. 2:6-

2(a)(4), (5).   Third, defendant raises several issues without the

support of facts, or evidence provided in the appendix.   R. 2:6-

2(a)(5); See Cherry Hill Dodge, Inc. v. Chrysler Credit Corp., 194

N.J. Super. 282, 283 (App. Div. 1984).   These deficiencies do not

provide us with the ability to conduct a meaningful appellate

review of the order denying reconsideration.     See R. 2:8-2; R.

2:9-9.

     Dismissed.




                                 3                         A-1854-15T4